IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-40390
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ERNESTO HERNANDEZ-JAIMEZ,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-99-CR-856-1
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Ernesto Hernandez-Jaimez appeals from his resentencing on

remand from this court.    Hernandez-Jaimez contends, as he did at

resentencing, that the aggravated-felony conviction, which

resulted in his increased sentence under 8 U.S.C. § 1326(b)(2),

was an element of the offense that should have been alleged in

the indictment.    Hernandez-Jaimez concedes that his argument is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

226-27 (1998).    He nevertheless seeks to preserve the issue for




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40390
                                -2-

Supreme Court review in light of the decision in Apprendi v. New

Jersey, 530 U.S. 466 (2000).

     Apprendi did not overrule Almendarez-Torres.     See Apprendi,
530 U.S. at 489-90, 496; see also United States v. Dabeit, 231
F.3d 979, 984 (5th Cir. 2000), cert. denied, 531 U.S. 1202

(2001).   Hernandez-Jaimez’s argument is therefore foreclosed.

     Hernandez-Jaimez also contends that his indictment violated

the Fifth and Sixth Amendments because it lacked an allegation

that he acted with general intent.   This claim is beyond the

scope of remand as it is could have been raised on the original

appeal.   See United States v. Hass, 199 F.3d 749, 752 (5th Cir.

1999), cert. denied, 531 U.S. 812 (2000).     Regardless, as

Hernandez-Jaimez acknowledges, the claim is foreclosed by this

court’s precedent in United States v. Guzman-Ocampo, 236 F.3d
233, 236 (5th Cir. 2000), cert. denied, 121 S. Ct. 2600 (2001),

and United States v. Berrios-Centeno, 250 F.3d 294, 299-300 (5th

Cir.), cert. denied, 122 S. Ct. 288 (2001).     Accordingly, the

judgment of the district court is AFFIRMED.